Citation Nr: 0022834	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1978 to January 1979, and from January 1984 to May 1984.  He 
served on active duty from September 1990 to May 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In the Board's October 1997 Remand, the RO was directed to 
adjudicate the appellant's claim for service connection for 
Persian Gulf Syndrome.  As this has not yet been done, the 
Board again refers this issue to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant submitted an altered document in support of 
his claim.

2.  A left eye injury were not incurred during service.

3.  A left shoulder disability injury was not manifest during 
service.

4.  A neck disabilaity was not manifest during service.

5.  A back disability was not manifest during service.


CONCLUSIONS OF LAW

1.  Residuals of a left eye injury were not incurred in or 
aggravated during the appellant's wartime service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated during the appellant's wartime service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

3.  Residuals of a neck injury were not incurred in or 
aggravated during the appellant's wartime service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  Residuals of a back injury were not incurred in or 
aggravated during the appellant's wartime service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a September 1994 rating decision that 
denied service connection for residuals of left shoulder, 
neck, back and left eye injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The threshold for a well-grounded claim is "unique and 
uniquely low."  The claim need only be "plausible".  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  In 
determining whether a claimant has met the requisite 
threshold, VA must accept as true the evidence submitted in 
support of the claim, except when the evidentiary assertion 
other than in a government record is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. 

Once the claim is well grounded, the duty to assist is 
invoked under 38 U.S.C.A. § 5107 (West 1991).  Once the duty 
to assist has been met, the Board must then proceed to a 
merits determination.  At this time, the Board is under an 
obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the appellant served in support of the Persian Gulf 
War, he has not alleged nor is there any indication that the 
injuries for which he claims service connection were incurred 
in combat.  The appellant is not a combat veteran, therefore 
the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
apply.

The appellant testified before the Board in June 1997 and 
January 2000.  During service in the Persian Gulf in December 
1990, the appellant was driving a truck in a convoy and had 
an accident.  He reported that the glass of his window 
shattered and there was glass all over his body.  He had 
trouble with his eye and got relief from flushing it out with 
water.  He thought he got glass in his eye.  There were no 
facilities that could treat his eye, so he had no treatment 
for it.  He first sought treatment for his eye at the VA 
Medical Center, and he had laser surgery to repair a hole in 
his eye.  The doctors told him it was due to the accident.  
He also hurt his neck, shoulder and back and got treatment 
for that, but then was ordered back to work.  Now he had 
constant pain and stiffness through his shoulder, arms and 
back.  Dr. A. told him he had arthritis.

Copies of service records and service medical records were 
submitted by the appellant.  

A service medical examination conducted August 1987 indicated 
normal eyes, upper and lower extremities.  Visual acuity was 
20/20 on the left.  The appellant denied eye trouble, painful 
shoulder or elbow, or recurrent back pain.

The appellant was involved in a motor vehicle accident on 
December 19, 1990.  He submitted a copy of a document 
entitled, "U. S. Army Accident Report" in 1992.  The 
primary cause of injury was bodily reaction.  The body parts 
affected were the shoulder and neck.  The type of injury was 
strain.  The severity of the injury required temporary light 
duty, and a 10-day profile on his neck was issued.  A second 
copy of this document was submitted in May 1998 through the 
appellant's representative.  On this document, additional 
boxes are checked.  The primary cause of the injury remained 
bodily reaction.  The body parts affected now included the 
body in general, shoulder, neck, back and eyes.  The type of 
injury now included strain and fracture.  The severity of the 
injury now included temporary duty and days away from work.

A copy of an Individual Sick Slip issued on December 20, 1990 
indicated a neck injury.  This record was accompanied by an 
undated October record referring the appellant for physical 
therapy.  He was issued a sick slip on December 30, 1990 for 
a check-up on his neck, shoulder and back.

There was a copy of a statement of a fellow serviceman dated 
in January 1991 who had led the convoy.  He was told by 
another serviceman that there had been an accident and that 
the appellant was hurt.

The appellant was seen in April 1991 complaining of back, 
neck and shoulder pain for 4 months.  The examiner indicated 
he had occasional muscle pain after a motor vehicle accident 
in December 1990.  X-ray examination was negative and the 
examination was negative.  The assessment was a history of 
muscle sprain status post motor vehicle accident.  In an 
April 1991 document, the appellant reported neck, shoulder 
and a back injury in December 1990 while serving in Southwest 
Asia.  The examiner noted a history of shoulder, neck and 
upper back myalgias.

A service medical examination conducted in April 1991 
indicated a normal condition of the eyes, upper extremities, 
spine and lower extremities.  His visual acuity in the left 
eye was 20/20.  The appellant denied eye trouble.  He 
indicated a history of a painful shoulder or elbow, and 
recurrent back pain.  The examiner indicated the appellant 
had neck, joint and shoulder spasms while overseas.

There was an undated document submitted as part of this group 
of papers that indicated an orthopedic referral for 
dislocated shoulder.  It was impossible to determine whether 
this is a service medical record, private, or VA record.  A 
similar document dated in May 1992 indicated a dislocation of 
the shoulder on May 3, 1992.  The joint was reduced at 
LaGuardia Hospital on May 4, 1992.

In an October 1992 record, Dr. A. diagnosed dislocation of 
the left shoulder.  This condition arose out of the 
appellant's employment.  The accident happened on October 13, 
1992 and the doctor was consulted on October 23, 1992.  The 
appellant had previously had the same or a similar condition.

In a VA memorandum dated in October 1992, a VA doctor 
indicated that the appellant was being treated for his third 
left shoulder dislocation.  In an October 1992 VA Medical 
Center record, the appellant complained of a third shoulder 
dislocation in the prior one-year period.  

In December 1992, he was diagnosed with status post recurrent 
left shoulder dislocation.  On X-ray examination there was no 
evidence of acute joint or bony pathology.  X-rays of the 
cervical spine showed some straightening with questionable 
spasm.  Private medical records from Dr. A. in December 1992 
indicated the appellant was unable to return to work due to 
trauma to the left shoulder.

VA Medical Center records in January 1993 indicated he had 
left shoulder tenderness and pain with range of motion.  
Status post recurrent left shoulder dislocation was 
indicated.  

In March 1993 he complained of poor visual acuity in his left 
eye since a vehicle accident in Desert Storm.  Visual acuity 
on the left was 20/100.  Another March 1993 VA Medical Center 
treatment records indicated visual acuity on the left to be 
20/80.  He was diagnosed with a traumatic macular hole and 
laser treatment was performed.  A document dated in March 
1993 from the VA Medical Center eye clinic indicated that the 
appellant's left eye had been examined and had a macular hole 
with reduction in the best visual acuity to 20/70.  The 
appellant had related the decrease in visual acuity in his 
left eye to a truck accident in service.  The clinical 
appearance of the lesion was consistent with past trauma.  He 
had undergone laser treatment to prevent further retinal 
pathology.

X-ray examination of the cervical spine in October 1993 
revealed a slight reversal of the normal lordotic curve that 
was probably due to muscular spasm.  X-rays of the left 
shoulder were normal.

In February 1994, Dr. A. indicated that the appellant was 
unable to return to work due to trauma of his left shoulder.  
Kingsbrook Jewish Medical Center records indicated that the 
appellant underwent left shoulder reconstruction in March 
1994 for recurrent left shoulder dislocations status post an 
initial trauma.

In a May 1994 VA Medical Center record, the appellant 
reported decreased vision and blurred vision in his left eye.  
A Persian Gulf examination was conducted in August 1994.  The 
appellant complained of decreased vision, left shoulder 
subluxation, and cervical and lumbar spine pain.  He was 
diagnosed with status post left shoulder injury, a macular 
hole secondary to trauma and low back pain.

X-ray examination of the lumbar spine in October 1994 
revealed narrowing of the L5-S1 disc space and rule-out disc 
herniation.  The appellant was evaluated by Dr. Z. in 
November 1994.  The appellant reported that he injured his 
neck, back and left shoulder in a 1990 inservice motor 
vehicle accident.  In May 1994, he was a passenger on a bus 
that was hit by an ambulette.  Another passenger fell on him 
and he fell on his back and experienced severe back pain.  He 
was currently complaining of occasional neck stiffness 
particularly with prolonged forward bending, and back pain 
with intermittent sciatica.  Cervical strain and lumbar 
strain with occasional bilateral sciatica was diagnosed.

VA examinations were conducted in March 1995.  The appellant 
reported hurting his spine and left leg in the truck accident 
in December 1990.  He also reported a right eye injury in 
service in 1993, however the examiner diagnosed a history of 
left shoulder injury and left eye injury.  In a joints 
examination he reported left shoulder, neck and lower back 
pain.  Examination of the left shoulder revealed a surgical 
scar, and there was discomfort with some range of motion.  
There was no deformity in the neck, and all range of motion 
was normal.  There was no deformity in the spine and all 
motion was normal.  X-rays of the left shoulder revealed the 
appearance of possible calcification in the soft tissues but 
otherwise no change from 1992.  There was no significant 
change in the lumbar spine since 1994, and no change in the 
cervical spine since 1992 and 1993.  On eye examination a 
macular hole was diagnosed.  

Dr. Z. reevaluated the appellant in April 1995.  The 
appellant complained of occasional neck pain and low back 
pain with intermittent right-sided sciatica.  The appellant 
reported that he injured his shoulder, neck and back in 1990 
in service and was re-injured in May 1994 in a bus accident.

The appellant's wife wrote in June 1997.  Since service in 
Desert Storm her husband had backaches.  He had an operation 
on his shoulder and on his eye related to an accident there.  
He had muscle spasms due to the long driving he had to do in 
service.

The appellant was seen in the VA Medical Center in July 1997.  
He had pain in his shoulder, neck and back and complained of 
pulling his neck muscle in Desert Storm.

In a February 1998 letter, Dr. A. stated that the appellant 
had reported injuring his shoulder, back and neck in an 
accident in service in December 1990.  In July 1991 the 
appellant injured his shoulder again and it was dislocated.  
He remained under treatment for post-traumatic arthritis in 
his left shoulder.

A VA examination was conducted in October 1998.  The 
appellant reported that at the time of the truck accident in 
December 1990 some glass splattered into his left lid and he 
irrigated it out.  His visual acuity had decreased since the 
accident.  A macular hole was noted on fundoscopic 
examination.  A macular hole and organic amblyopia were 
diagnosed.  The examiner opined that after review of chart, 
there was a decrease in visual acuity.  He believed that 
sustaining a head trauma as described by the appellant could 
produce a macular hole with a subsequent decrease in central 
visual acuity.

A Shades of Vision evaluation in October 1998 revealed visual 
acuity in the left eye of 20/400 and the presence of old burn 
scars from the prior laser surgery.

The appellant submitted an August 1999 document from a New 
York City Transit physician requesting further evaluation for 
a visual acuity deficit in the left eye.

A Shades of Vision evaluation in December 1999 revealed 
visual acuity in the left eye of 20/400 and the presence of 
old burn scars from the prior laser surgery.

In January 2000, Dr. A. reiterated the history as given in 
his February 1998 letter and further indicated that the 
appellant had been seen again for an acute recurrent of the 
shoulder and neck symptoms.  He had developed post-traumatic 
arthritis in his left shoulder and neck.


Well groundedness and the Duty to Assist

The Board finds that the claims for service connection for 
residuals of a left eye, left shoulder, back and neck injury 
are well grounded.  Based on the appellant's reported history 
of the inservice accident, various examiners have attributed 
his current disabilities to that accident.  There is a 
document that indicated that the accident resulted in 
injuries to the shoulder, neck, back and eyes.  The Board 
must accept this document as true on its face for the purpose 
of establishing whether the claim is well grounded.  The 
standard for establishing a well grounded claim is low.  

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from private treatment 
providers and treatment records from the VA Medical Center 
were obtained.  VA examinations were conducted in March 1995 
and in October 1998.  The appellant was afforded the 
opportunity to testify before the Board on two occasions, and 
submitted additional evidence at the conclusion of the 
January 2000 Travel Board hearing that was reviewed by the 
RO.  Lay statements were associated with the claims folder.  
The case was remanded in October 1997 and the duty to notify 
the appellant of the evidence needed to support his claim and 
the duty to suggest evidence was satisfied at this time.  
38 C.F.R. § 3.103 (1999); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

The appellant had periods of active duty for training in 
1984, and from 1978 to 1979.  He has alleged only that an 
accident occurred in December 1990 during a period of active 
duty which forms the basis for his claim of service 
connection.  


Residuals of a Left Eye Injury

The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of a 
left eye injury.  The Board has first examined whether there 
is competent and credible evidence of an inservice eye 
injury.  There is not.  The appellant presented plausible 
testimony of an inservice accident and left eye injury, 
however in light of the fact that he has submitted an altered 
document in support of his claim, the Board cannot afford his 
testimony probative weight.  The submission of a false 
document in support of a claim renders him not credible.  
Although a veteran is generally competent to note and report 
a decrease in visual acuity, in this case, the Board finds 
his statements regarding the onset of a left eye disability 
not credible.  The first accident report submitted to the 
Board did not indicate that an eye was injured during the 
accident.  There is no service medical record that shows 
treatment for an eye injury.  The April 1991 separation 
examination indicated that the eyes were normal and his 
vision was 20/20.  Therefore the most probative evidence 
indicates that there was no eye injury in service.  

The medical opinions that indicated that the macular lesion 
was consistent with past trauma as described by the appellant 
was sufficient to well ground this claim, but no more.  These 
opinions were based on the history as supplied by the 
appellant, and there is no credible evidence of an inservice 
eye injury.  The examiners did not indicate that the past 
trauma was in 1990.  The nexus supplied by these examiners is 
based entirely on the appellant's version of inservice 
events, and the Board has found that his version is not 
credible.  Therefore, the probative weight of these opinions 
is reduced.  Since the competent medical opinion that links a 
post-service left macular hole to service relies entirely on 
a belief that the inservice left eye injury occurred, it 
cannot support the claim in the absence of probative and 
credible evidence of an inservice left eye injury.  We also 
note that the appellant had post-service traumas.  The 
preponderance of the probative and credible evidence against 
the claim outweighs the appellant's statements.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

We again note that we are not substituting our opinion for 
that of an examiner.  An examiner is competent to state that 
the appellant had residuals of an eye injury.  However, an 
examiner is not competent to state that the eye injury 
occurred in service in the absence of personal knowledge or 
review of the evidence.


Residuals of a Left Shoulder Injury

The first accident report submitted indicated a shoulder 
injury, strain, as a result of the December 1990 accident.  A 
temporary inability to perform regular duties was indicated 
due to either the shoulder or neck injuries that were noted.  
Although the first sick slip did not indicate a shoulder 
injury, the second one did.  There were complaints of 
shoulder pain in April 1991, but in treatment records and at 
the separation examination, no abnormality was found on 
examination.  The only inservice diagnoses were a history of 
muscle sprain and a history of shoulder myalgia.  

The May 1992 referral for shoulder dislocation was the first 
indication of a post-service left shoulder disability.  The 
October 1992 record that indicated a one-year history of 
dislocations, still places the onset of the first dislocation 
post-service.  There was an indication in Dr. A.'s records at 
this time of a post-service employment accident that led to 
the shoulder dislocation.  There is no evidence of an 
inservice dislocation.  The surgical record in 1994 indicated 
there was recurrent dislocations after an initial trauma, but 
did not elaborate.  All medical opinions that linked the 
post-service dislocations to the inservice accident were 
based on the appellant's history.  Generally, a veteran would 
be competent to report shoulder pain, however, not competent 
to diagnose a joint dislocation.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  His wife is not competent to offer a 
medical opinion regarding the shoulder.  Furthermore, based 
on the submission of the altered accident report, the Board 
finds the appellant not credible and therefore his report of 
history not credible.  Any post-service medical opinions that 
link post-service left shoulder recurrent dislocation to the 
inservice accident are afforded little probative value since 
we do not accept his history.  Dr. A.'s diagnosis of post-
traumatic arthritis is linked to the inservice accident only 
through the appellant's history, which we reject.  There is 
an absence of competent and credible evidence of an inservice 
left shoulder dislocation.  Although the appellant complained 
of shoulder pain at discharge, two examinations of the 
shoulder were normal.  These records are afforded great 
probative value and lead the Board to the conclusion that a 
shoulder disability was not incurred in service.  The 
preponderance of the negative evidence outweighs the positive 
evidence and there is no doubt to be resolved.


Residuals of a Neck Injury

The first accident report submitted indicated a neck injury, 
strain, as a result of the December 1990 accident.  A 
temporary inability to perform regular duties was indicated 
due to either the shoulder or neck injuries that were noted.  
One sick slip was issued that indicated a neck injury.

However, in April 1991 at separation, no neck disability was 
noted even after he complained of neck pain.  Muscle spasm in 
the cervical area was noted on X-ray post-service, however at 
the time it was noted, no competent examiner entered a 
diagnosis or linked this finding to service or the 1990 
accident.  Although Dr. Z.'s report mentioned the 1990 
accident, it also referenced another 1994 accident, and then 
diagnosed cervical strain.  So although this document was 
sufficient to well ground this claim, the document does not 
clearly attribute the cervical strain to the 1990 accident 
versus the 1994 accident.  Thus, it lacks sufficient 
probative value to warrant a grant of service connection.  
The appellant as a lay person lacks the competence to 
diagnose cervical strain in service.  We have found the 
appellant's assertions not credible.  Dr. A.'s diagnosis of 
post-traumatic arthritis is linked to the inservice accident 
only through the appellant's history, which we reject.  The 
service medical examiners found no abnormalities at 
separation in the cervical spine despite his complaints of 
pain, therefore this is afforded probative value.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Residuals of a Back Injury

The first accident report submitted by the appellant did not 
reference a back injury.  Although it is noted on one sick 
slip, on two examinations in April 1991, despite his 
complaints, X-ray and physical examinations were normal and 
only a history of muscle sprain or myalgias was recorded.  
The findings at separation are competent and credible 
evidence that there was no residual disability associated 
with any back complaints at the time of separation from 
service.  The two examinations conducted in April 1991 are 
afforded probative value in the Board's consideration of the 
claim.

Lumbar strain was diagnosed in November 1994 by Dr. Z., but 
the report referenced two accidents, and although sufficient 
to well ground the claim, the diagnosis came after the second 
accident.  Therefore, this opinion is assigned less probative 
value.  All post-service diagnoses regarding the back 
including low back pain and narrowing of the disc space are 
attributed to the inservice accident based on the history 
given by the appellant.  The Board has rejected the 
appellant's history based on the submission of altered 
documents.  His wife is not competent without evidence of 
medical training or expertise, to attribute post-service 
muscle spasms to driving during service.  Accordingly, the 
preponderance of the evidence is against the claim and there 
is not doubt to be resolved.


ORDER

Service connection for residuals of a left eye injury, 
residuals of a left shoulder injury, residuals of a neck 
injury, and residuals of a back injury is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

